Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160248814 to Mufti in view of US 20180295234 to Kumar.


Regarding claim 1,
Mufti teaches a computer-implemented method for adding rich communication services (RCS) data to voice or video calls, the method comprising: 

initiating, by a first RCS-compatible device, a voice or video call from the first RCS- compatible device to a second RCS-compatible device (¶ 45, 20, SIP invite from RCS compatible device; see also ¶ 13-16); 

sending, from the first RCS-compatible device to the second RCS-compatible device, an invite message to request an RCS session (¶ 44-46, invite, see also ¶ 13-16); 

receiving, at the first RCS-compatible device, an acceptance message in response to the invite message (¶ 56, response); and 
Mufti fails to teach, but Kumar teaches:

adding, by the first RCS-compatible device or a network component of a telecommunications network associated with the first RCS-compatible device, one or more enriched call elements to a message to the second RCS-compatible device in the RCS session (¶ 38-40, adding elements such as context or subject), 

wherein receiving the enriched call elements causes the second RCS-compatible device to present an indication of the enriched call elements to a user of the second RCS-compatible device (¶ 38-40, indication of enriched call element is presented).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Kumar. The motivation to do so is that the teachings of Kumar would have been advantageous in terms of providing indications of call priority (¶ 32).

Regarding claim 2, 11,
Mufti fails to teach but Kumar teaches: 

wherein receiving the enriched call elements causes the second RCS-compatible device to present the indication of the enriched call elements prior to answering the voice or video call (¶ 29, 32). Motivation to include Kumar is the same as presented above.

Regarding claim 3, 12,
Mufti fails to teach but Kumar teaches: 
wherein adding the enriched call elements to a message to the second RCS-compatible device comprises automatically sending, from the first RCS-compatible device to the second RCS-compatible device, an RCS message after receiving the acceptance message (¶ 37, 24, exchange of signaling messages to facilitate reception of messages). Motivation to include Kumar is the same as presented above.


Regarding claim 4,
Mufti teaches: 
wherein adding the one or more enriched call elements to the message to the second RCS-compatible device comprises: adding, by the first RCS-compatible device, a custom header field to the message; sending the message, by the first RCS-compatible device to a business data server; adding, by the business data server, the one or more enriched call elements; and sending, from the business data server to the second RCS-compatible device, an RCS message containing the enriched call elements (¶ 11-12, device adds elements; see also ¶ 46-52).  

Regarding claim 5,
Mufti fails to teach but Kumar teaches: 
wherein adding the enriched call elements to a message to the second RCS-compatible device comprises automatically adding the enriched call elements to the invite message (¶ 40-51). Motivation to include Kumar is the same as presented above.

Regarding claim 6,
Mufti fails to teach but Kumar teaches: 
wherein the enriched call elements comprise one or more of the following: an electronic photograph, a video clip, an indication in metadata that a business user is calling, a priority indicator associated with a priority level of the voice or video call, or a geographical location of the first RCS-compatible device (¶ 32, priority). Motivation to include Kumar is the same as presented above.



Regarding claim 7,
Mufti fails to teach but Kumar teaches: 
wherein receiving the priority indicator causes the second RCS-compatible device to indicate the priority level of the voice or video call by a special notification at the second RCS-compatible device prior to answering the voice or video call (¶ 29-31). Motivation to include Kumar is the same as presented above.

Regarding claim 8,
Mufti fails to teach but Kumar teaches: 
receiving, at the first RCS-compatible device, an indication of a subject of the voice or video call from a sender associated with the first RCS-compatible device prior to initiating the voice or video call, wherein the enriched call elements comprise the subject of the voice or video call based upon the indication received at the first RCS-compatible device (¶ 32-33, 40-51, subject), and wherein receiving the subject of the voice or video call causes the second RCS- compatible device to indicate the subject of the voice or video call to the user of the second RCS- compatible device prior to answering the voice or video call (¶ 29-32, presentation prior to answering).  


Regarding claim 9,
Mufti fails to teach but Kumar teaches: 
identifying, at the first RCS-compatible device, the second RCS-compatible device by obtaining from a home subscriber server an indication that inclusion of the enriched call elements is supported by at least one of the first RCS-compatible device or the second RCS- compatible device (¶ 24, identification of device capabilities; see also ¶ 37).

Claim 10, 16 are addressed by similar rationale as claim 1.
Regarding claim 13,
Mufti fails to teach but Kumar teaches: 
wherein the enriched call elements comprise a priority indicator associated with a priority level of the voice or video call as selected by a sender associated with the first RCS-compatible device prior to initiating the voice or video call (¶ 32, priority). Motivation to include Kumar is the same as presented above.



Regarding claim 14,
Mufti fails to teach but Kumar teaches: 

wherein receiving the priority indicator causes the second RCS-compatible device to indicate the priority level of the voice or video call by a special notification at the second RCS-compatible device prior to answering the voice or video call (¶ 32, priority). Motivation to include Kumar is the same as presented above.

Regarding claim 15,
Mufti fails to teach but Kumar teaches: 

the executable instructions further cause the first RCS-compatible device to receive an indication of a subject of the voice or video call from a sender associated with the first RCS- compatible device prior to initiating the voice or video call; the enriched call elements comprise the subject of the voice or video call based upon the indication received at the first RCS-compatible device; and receiving the subject of the voice or video call causes the second RCS-compatible device to indicate the subject of the voice or video call to the user of the second RCS-compatible device prior to answering the voice or video call (¶ 32, 38-40). Motivation to include Kumar is the same as presented above.

Regarding claim 17,
Mufti fails to teach but Kumar teaches: 
wherein the executable instructions that cause the RCS-compatible device to receive enriched call elements further cause the RCS- compatible device to extract the enriched call elements from either the invite message or a subsequent message from the second RCS-compatible device (¶ 32, 38-40). Motivation to include Kumar is the same as presented above.

Regarding claim 18,
Mufti teaches: 
wherein: the enriched call elements include a global positioning system (GPS) location associated with the second RCS-compatible device; and the indication of the enriched call elements includes a map indicating the GPS location (¶ 20, geolocation exchange). 


Regarding claim 19,
Mufti fails to teach but Kumar teaches: 
wherein: the enriched call elements include a priority indicator associated with a priority level of the voice or video call as selected by a sender associated with the second RCS-compatible device; and the indication of the enriched call elements includes a special notification to the user of the RCS-compatible device (¶ 32, 38-40). Motivation to include Kumar is the same as presented above. 
	
Regarding claim 20,
Mufti fails to teach but Kumar teaches: 
wherein: the enriched call elements include an indication of a subject of the voice or video call as selected by a sender associated with the second RCS-compatible device; and the indication of the enriched call elements includes the subject of the voice or video call 
(¶ 32, 38-40). Motivation to include Kumar is the same as presented above. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445